Citation Nr: 0513510	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-09 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
May 6, 1986 rating decision wherein the RO denied entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to an effective date, prior to January 12, 
2001, for the grant of service connection for PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
November 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which granted service connection for 
PTSD, effective January 12, 2001.

The veteran timely perfected an appeal to the Board on the 
effective date assigned for the award of benefits.  In May 
2004, the Board remanded the issue to the RO, finding that 
the veteran had raised a CUE claim that was inextricably 
intertwined with the claim for an earlier effective date.  
The Board directed the RO to adjudicate that issue.

In a September 2004 rating decision, the RO found that there 
was no CUE in a May 6, 1986 rating decision wherein the RO 
denied entitlement to service connection for PTSD.  

As noted in the May 2004 remand, the veteran has withdrawn 
his claims for service connection for a skin disorder, sexual 
dysfunction, a gastrointestinal disorder, nasal pharyngeal 
and spinal cord tumors, bone and muscular atrophy, peripheral 
neuropathy, and porphyria cutanea tarda.  The veteran has 
also withdrawn his claims for increased ratings for bilateral 
knee disabilities and PTSD.  Consequently, these issues are 
no longer in appellate status and will not be addressed in 
this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
where there has been an initial RO adjudication of a claim, 
and a notice of disagreement as to its denial is filed, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue such is a procedural defect requiring 
remand.  

As noted above, in the September 2004 rating decision, the RO 
found that there was no CUE in the May 6, 1986 rating 
decision wherein the RO denied service connection for PTSD.  
In February 2005, the veteran submitted a notice of 
disagreement with the September 2004 rating decision.  
However, the veteran has not been issued a statement of the 
case on that issue.  Therefore, the case must be remanded for 
appropriate action.  

As discussed in the May 2004 remand, the CUE issue is 
inextricably intertwined with the claim for an earlier 
effective date.  Therefore, the earlier effective date claim 
will be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation).  

Accordingly, this appeal is REMANDED to the VBA AMC for the 
following development:  

1.  The RO should provide the veteran and 
his representative with a statement of 
the case addressing the September 2004 
rating decision wherein the RO determined 
that there was no CUE in the May 1986 
rating decision wherein the RO denied 
entitlement to service connection for 
PTSD.

2.  The RO should advise the veteran of 
the need to timely file a substantive 
appeal if he desires appellate review of 
the claim that there was CUE in the May 
6, 1986 rating decision.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is filed, or 
the response period for filing a 
substantive appeal has expired, the case 
should then be returned to the Board for 
further appellate consideration, if 
appropriate.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




